Lumpkin, J.
1. Under the rulings in Westfield v. Mayor etc. of Toccoa City, 80 Ga. 735 (6 S. E. 471), and Advance Lumber Co. v. Moreland, 132 Ga. 852 (65 S. E. 86), a mere statement entered on a bill of exceptions, and signed by counsel for plaintiff in error, to the effect that he has served a copy of the bill of exceptions by delivering it to counsel ■ for defendant in error, with no official entry of service or affidavit thereof as provided by the statute, is not sufficient; and a case brought up by such bill of exceptions will be dismissed on motion.
2. The appearance in this court of counsel who represented the party in whose favor the judgment was rendered in the court below, and the making by him of a motion to dismiss the writ of error for want of service, among other grounds, does not operate as a waiver of service or an agreement for the case to proceed, under the Civil Code, § 6160, par. 3.

Writ of error dismissed.


All the Justices concur.